Citation Nr: 1733592	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-26 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to a rating in excess of 10 percent for a left ankle disorder. 

3. Entitlement to a compensable rating for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to February 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September and October 2011 rating decisions by the Chicago, Illinois RO.  In August 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  

The issues of service connection for bilateral hearing loss and regarding the rating in excess for a left ankle disorder are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDING OF FACT

On the record at the August 2016 Travel Board hearing, prior to the promulgation of a Board decision in the matter, the Veteran withdrew his appeal seeking a compensable rating for ED; there is no question of fact or law in the matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the claim for a compensable rating for ED.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision in the matter.  See 38 C.F.R. §§ 20.202, 20.204.  On the record at the August 2016 Travel Board hearing before the undersigned, the Veteran withdrew his appeal seeking a compensable rating for ED.  Since the Board had not yet issued a decision in the matter, the criteria for withdrawal of the appeal are met.  When an appeal is withdrawn, there is no longer an allegation of error of fact or law in the matter remaining for the Board to consider.  Accordingly, the Board no longer has jurisdiction in the matter, and dismissal of the appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).


ORDER

The appeal seeking a compensable rating for ED is dismissed.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.

The Veteran was last examined by VA in connection with claim for an increased rating for his service-connected left ankle disorder in June 2014.  In Correia v. McDonald, 28 Vet. App. 158 (2016) promulgated since, the United States Court of Appeals for Veterans Claims (CAVC) held that the final sentence of 38 C.F.R. §  4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia established additional requirements that must be met prior to a finding that a VA examination is adequate.  On the VA examinations in the record the additional testing required under Correia was not completed (and is not shown to be unnecessary or not possible).  Furthermore, the Veteran has indicated that his left ankle disorder increased in severity since the June 2014 VA examination,.  See August 2016 Travel Board transcript.  Therefore, another examination to assess the ankle disability is necessary.

Regarding the claim of service connection for bilateral hearing the loss, on July 2011 VA examination bilateral sensorineural hearing loss was diagnosed, and the examiner opined that it was less likely as not that the Veteran's hearing loss was related to noise exposure he experienced on active duty, based on audiometric data in the Veteran's service treatment records.   Under governing caselaw, the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss (see Hensley v. Brown, 5 Vet. App. 155, 159 (1993)).  Therefore, the opinion offered is inadequate, and a remand for an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination or opinion that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record updated (to the present, i.e. any outstanding) records of the Veteran's VA treatment for the left ankle and hearing loss disabilities.

2. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left ankle disability.  The Veteran's claims file must be review by the examiner in conjunction with the examination, and findings should be described in detail.   The examiner must note range of motion findings for both ankles (for comparison purposes) on active motion, passive motion, in weight-bearing, and nonweight-bearing.  If any testing cannot be completed, the examiner should explain why that is so.  All opinions offered must be accompanied by rationale.  

3. The AOJ should also arrange for the Veteran's record to be forwarded  to an otologist or audiologist for review and an addendum advisory opinion regarding the likely etiology of his bilateral hearing loss disability (and specifically whether or not it was during the Veteran's service).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination/interview of the Veteran, the examiner should provide an opinion as to whether the Veteran's bilateral hearing loss disability is at least as likely as not (a 50% or better probability) related to his acknowledged exposure to his infantry/armor and combat noise trauma Vietnam)? 

The examiner must include rationale for all opinions.  If the opinion is to the effect that the Veteran's hearing loss is unrelated to his service, the explanation should identify the etiology for the hearing loss considered more likely.

4.  The AOJ should then readjudicate the record and readjudicate the claims remaining on appeal.  If either remains denied/is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


